Citation Nr: 0924516	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1943 to January 1945.  
He died on May [redacted], 2007.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) in Waco, Texas, which 
denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2007; the death certificate 
lists the immediate causes of his death as respiratory 
failure and progressive non-small cell lung carcinoma.  
Contributing conditions to death were listed as congestive 
heart failure, prostate cancer, ischemic heart disease, 
dementia and PTSD.

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, evaluated as 100 percent disabling.

3.  There is no nexus between the cause of the Veteran's 
death and active service.

4.  The Veteran's service-connected PTSD was not the 
immediate or underlying cause of his death, nor was it 
etiologically related to the cause of death.

5.  The Veteran's service-connected PTSD did not contribute 
substantially or materially to cause his death and it was not 
of such severity that it resulted in a general impairment of 
health to an extent that it rendered him materially less 
capable of resisting the effects of another disease causing 
death.

6.  The Veteran was not rated totally disabled due to 
service-connected disability continuously for at least 10 
years preceding his death; nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least 5 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2007 and September 2008, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the cause of the Veteran's 
death to active service and noted other types of evidence the 
appellant could submit in support of her claims.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the appellant be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 U.S.C. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which the Veteran was service-connected at the 
time of his death.  Hupp, 21 Vet. App. at 352-53.  In this 
case, the appellant received notice which complied with Hupp 
in September 2007 and September 2008.

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for the 
cause of the Veteran's death.  The evidence also does not 
support the appellant's claim of entitlement to DIC under 
38 U.S.C.A. § 1318.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the appellant has not contended 
otherwise.  In summary, VA has done everything reasonably 
possible to notify and to assist the appellant and no further 
action is necessary to meet the requirements of the VCAA.

The appellant contends that the causes of the Veteran's death 
are related to active service.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
Veteran's death.  In reaching its decision, the Board has 
considered all of the pertinent evidence of record, including 
the Veteran's service treatment records, hospital records and 
the Veteran's death certificate. 
At the time of the Veteran's death, service connection was in 
effect for PTSD.  The Veteran's death certificate listed PTSD 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.  A medical 
opinion was obtained in June 2007 to determine whether the 
Veteran's service-connected PTSD contributed to the causes of 
his death.  The examiner reviewed the Veteran's claims file 
and noted that he had non-small cell cancer of the lung with 
the proximate cause of death being his pulmonary failure.  
The examiner stated that, while PTSD was listed on the death 
certificate, it only was in the context of listing all 
unresolved problems.  The examiner stated that the Veteran 
was not aware of his surroundings at the time of his death 
and his service-connected PTSD did not contribute to his 
death.  

The appellant contends that the Veteran's service-connected 
PTSD was a contributing factor in the Veteran's death and 
that he was experiencing symptoms while in the hospital 
before his death.  The Board notes that the Veteran often was 
agitated at night and at one time attempted to remove his 
intravenous tubes while hospitalized.  There is no doubt that 
the Veteran was experiencing dementia before his death; 
however, it is clear that the Veteran's PTSD symptomatology, 
while present, was not the cause or proximate cause of the 
Veteran's death.  The appellant asserts that the Veteran's 
primary care giver noted the Veteran's PTSD on his death 
certificate in order to establish a causal connection between 
PTSD and active service; however, there is no objective 
medical evidence indicating such causation.  Rather, it 
appears that PTSD was a disability the Veteran suffered from 
at the time of his death which did not affect a vital organ 
and was not a cause of his death.

The Veteran's death certificate listed the first immediate 
cause of death as respiratory failure, which was noted to 
have begun three days prior to the Veteran's death.  The 
records do not reflect that the Veteran had respiratory 
trouble prior to service, during service, or upon his 
separation from service.  The service treatment records dated 
in December 1944 noted that the Veteran's lungs were normal.  
The second immediate cause of death listed on the Veteran's 
death certificate was progressive non-small cell lung 
carcinoma, which was noted to have begun one year prior to 
the Veteran's death.  No carcinoma or cancers were noted 
prior to the Veteran's service, during service, or upon his 
separation from service.  Therefore, the Board finds that the 
immediate causes of the Veteran's death were not incurred in 
or aggravated by his active service.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death and the statements 
she has submitted in an effort to substantiate her claim.  As 
a lay person, however, the appellant is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the appellant 
contend, that she has specialized education, training, or 
experience that would qualify her to provide an opinion on 
this matter.  Accordingly, the appellant's lay statements are 
entitled to no probative value.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: (1) a lay person is competent 
to identify the medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Here, the appellant's contentions do not go to identification 
of a medical condition, the report of a contemporaneous 
diagnosis, or a description of symptoms.  Rather, the 
theories put forth go to medical causation, a subject 
requiring medical expertise that the appellant lacks.

In summary, the Veteran's service treatment records and post 
service medical records provide evidence against the 
appellant's claim and outweigh her lay statements.  There is 
no competent evidence favorable to her claim.  Therefore, her 
claim for service connection for the cause of the Veteran's 
death must be denied.  

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of death benefits to a deceased Veteran's surviving spouse in 
the same manner as if the Veteran's death is service-
connected, even though the Veteran died of non-service 
connected causes, if the Veteran's death was not the result 
of his own willful misconduct and at the time of death, the 
Veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the Veteran's release 
from active duty and for a period of not less than 5 years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the Veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.  This statute is implemented by VA at 38 
C.F.R. § 3.22.

The Board notes that 38 C.F.R. § 3.22 was amended during the 
pendency of this appeal.  See 70 Fed. Reg. 72220 (Dec. 2, 
2005).  Current VA regulations found at 38 C.F.R. § 3.22(b) 
define "entitled to receive" as meaning that the Veteran 
filed a claim for disability compensation during his lifetime 
and one of the following circumstances is satisfied: (1) The 
Veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified [ten years in this 
case] but for clear and unmistakable error committed by VA in 
a decision on a claim filed during the Veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified (ten years in this case); or (3) At the time 
of death, the Veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified, but was not receiving compensation because of 
certain specified conditions.  See 38 C.F.R. § 3.22(b).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; (2) showing that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) showing that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

During the Veteran's lifetime, service connection was in 
effect for PTSD and arthritis.  The Veteran's service-
connected PTSD was evaluated as 100 percent disabling when 
the Veteran left service on January 30, 1945; he also 
received a 20 percent rating for service-connected arthritis.  
His combined disability evaluation was 100 percent.  The 
disability rating for the Veteran's service-connected was 
reduced to 70 percent and the disability rating for his 
service-connected arthritis was reduced to zero percent (non-
compensable) effective August 30, 1948; at that time, his 
combined disability evaluation was 70 percent.  The 
disability rating for the Veteran's service connected PTSD 
was reduced to 50 percent effective June 13, 1953.  VA 
severed service connection for arthritis in 1955.  At the 
time of the Veteran's death, he was in receipt of a 
100 percent rating for service-connected PTSD effective June 
9, 2003.   

While the Veteran was in receipt of a 100 percent rating at 
his separation from service in 1945, this disability rating 
was reduced to 70 percent 3 years later in 1948.  The 
Veteran's 100 percent rating was restored in 2003, four years 
before his death.  As such, the Veteran was not rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; nor was he rated totally 
disabling continuously since his release from active duty or 
for a period of not less than five years immediately 
preceding death.  

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met.  It is undisputed that the Veteran was 
not a former prisoner of war and, therefore, the regulation 
allowing a grant of benefits for a total disability for a 
continuous period of not less than one year immediately 
preceding death, is not for application.  In addition, the 
appellant has not raised a claim of clear and unmistakable 
error in a decision on a claim filed during the Veteran's 
lifetime.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, the appellant is not entitled 
to DIC benefits under 38 U.S.C.A. § 1318.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


